                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

JESSICA NANCE,                                     §
                                                   §
                 Plaintiff,                        §
v.                                                 §         Civil Action No. 3:17-CV-1882-L
                                                   §
RANDY MEEKS; JERRY STEVENS;                        §
BRUCE MESSICK; TAMMY SHERMAN;                      §
BELINDA SPOONMORE; AMY LAM;                        §
CLIFTON KING; TIMOTHY                              §
WHITEHEAD; STEVEN NORTH;                           §
MARIA RODRIGUEZ; NATHANIEL                         §
AKERS; BRANDON CHAMBERS;                           §
and ANNA HIGGINS,                                  §
                                                   §
                 Defendants.                       §

                                               ORDER

       This case was referred to United States Magistrate Judge David L. Horan, who entered the

Findings, Conclusions and Recommendation of the United States Magistrate Judge (“Report”) on

August 1, 2018, recommending that the court grant Defendants’ Motion for Summary Judgment

(Doc. 20) on the affirmative defense of qualified immunity and dismiss this civil rights action

brought pursuant to 42 U.S.C. § 1983. Plaintiff did not file objections to the Report, even though

she was granted an extension to September 14, 2018, to do so.

       After reviewing the pleadings, motions, briefs, evidence, record in this case, and Report, the

court determines that the findings and conclusions of the magistrate judge are correct, accepts them

as those of the court, grants Defendants’ Motion for Summary Judgment (Doc. 20), and dismisses

with prejudice this action and all claims asserted by Plaintiff against Defendants.




Order – Page 1
       It is so ordered this 30th day of October, 2018.



                                                    _________________________________
                                                    Sam A. Lindsay
                                                    United States District Judge




Order – Page 2
